NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0592-15T3

DENIS REGAN,

        Plaintiff-Respondent,

v.

GRIGGS FARM CONDOMINIUM
ASSOCIATION, INC.,

        Defendant-Appellant.

________________________________

              Submitted November 15, 2016 – Decided            May 12, 2017

              Before Judges Koblitz and Rothstadt.

              On appeal from the Superior Court of New
              Jersey, Law Division, Special Civil Part,
              Mercer County, Docket No. SC-0661-15.

              Griffin   Alexander,  P.C.,  attorneys  for
              appellant (Jennifer L. Alexander, Robert C.
              Griffin, and David S. Cerra, of counsel and
              on the briefs).

              Denis Regan, respondent pro se.

PER CURIAM

        Defendant Griggs Farm Condominium Association, Inc. appeals

from the Special Civil Part's final judgment in the amount of $945

plus costs entered in favor of plaintiff Denis Regan, one of
defendant's members and unit owners.       The trial court entered the

judgment after it conducted a bench trial and found that defendant

improperly removed a fence plaintiff had installed fifteen years

earlier with defendant's permission.       On appeal, defendant argues

that it was authorized to remove plaintiff's fence pursuant to an

agreement between the parties and it acted in accordance with its

obligation     to    maintain   a   neighborhood    scheme    within    the

condominium.        It also contends that even if its actions were

wrongful, the award of damages "was too high."          We disagree and

affirm.

     The material facts adduced at trial were not generally in

dispute and can be summarized as follows.          Plaintiff purchased a

unit in defendant's condominium in September 2000.           At that time,

plaintiff paid for the construction and installation of a wooden

fence along the rear of his unit's property.            He did so with

defendant's approval because the original contractor failed to

construct them as originally planned.        Plaintiff maintained his

fence in a good condition.

     Approximately fifteen years later, defendant exercised its

authority under the condominium's by-laws and decided to have the

wooden fences located between units replaced with vinyl fences.

Defendant made that decision to establish uniformity throughout



                                     2                             A-0592-15T3
the condominium in response to input it received from various unit

owners.

     Because defendant was only responsible for the fences between

units, on July 10, 2015, it sent a notice and form for unit owners

to complete about the plan to replace the privacy fences between

units, making clear it would not pay the cost of replacing the

rear fences.     The email stated:

          [The] Association will be starting the removal
          and replacement of the privacy fencing between
          the units . . . beginning . . . July 15th,
          2015 . . . .

          Please remove     all   items   from   the   wooden
          fences. . . .

          If you chose to have a rear fence with gate
          installed, please fill out and return the
          attached form . . . before July 20, 2015.

     The form stated:

          During   the   2015   fencing   project,   the
          Association will be replacing all privacy
          fences (the fences between each home) . . . .
          All 4 foot rear fencing with a gate is the
          responsibility   of   the  homeowner.      The
          Association is not responsible to replace this
          section of the fence.

The notice advised unit owners that if they chose to replace the

rear fence, they would be charged $945.     They were asked to notify

defendant if they wanted or did not want a new rear fence installed

at that price.    The notice did not state that if an owner did not



                                     3                          A-0592-15T3
want to replace his or her rear fence, it would be removed without

replacement.

     Plaintiff chose not to replace his fence, which remained in

good condition.    Despite that election, defendant arranged for the

removal of plaintiff's rear fence, without installing a new fence.

     Plaintiff filed suit seeking $945 as damages.    Plaintiff and

defendant's property manager testified at the trial, and the court

admitted into evidence documents offered by both parties.      After

considering the testimony and the other evidence, the trial court

determined that the plaintiff was entitled to damages equal to the

amount charged by defendant to replace the fence.    The court found

that the rear fence replacement was not part of the defendant's

maintenance responsibility and therefore defendant had no right

to simply remove the fence plaintiff installed with defendant's

permission years earlier without compensating plaintiff.

     After the court rendered its decision, the court's clerk

entered judgment in the amount of $945 in favor of plaintiff. This

appeal followed.

     We begin our review by observing:

          [f]inal determinations made by the trial court
          sitting in a non-jury case are subject to a
          limited and well-established scope of review:
          "we do not disturb the factual findings and
          legal conclusions of the trial judge unless
          we are convinced that they are so manifestly
          unsupported by or inconsistent with the

                                  4                          A-0592-15T3
             competent, relevant and reasonably credible
             evidence as to offend the interests of
             justice[.]"

             [Seidman v. Clifton Sav. Bank, S.L.A., 205
N.J. 150, 169 (2011) (alteration in original)
             (quoting In re Tr. Created By Agreement Dated
             Dec. 20, 1961, ex rel. Johnson, 194 N.J. 276,
             284 (2008)).]

"[W]e   do   not   weigh   the   evidence,   assess   the   credibility    of

witnesses, or make conclusions about the evidence."               Mountain

Hill, L.L.C. v. Twp. of Middletown, 399 N.J. Super. 486, 498 (App.

Div. 2008) (quoting State v. Barone, 147 N.J. 599, 615 (1997)).

"[I]n reviewing the factual findings and conclusions of a trial

judge, we are obliged to accord deference to the trial court's

credibility determination[s] and the judge's 'feel of the case'

based upon his or her opportunity to see and hear the witnesses."

N.J. Div. of Youth & Family Servs. v. R.L., 388 N.J. Super. 81,

88 (App. Div. 2006) (citing Cesare v. Cesare, 154 N.J. 394, 411-

13 (1998)), certif. denied, 190 N.J. 257 (2007).            Our task is not

to determine whether an alternative version of the facts has

support in the record, but rather, whether "there is substantial

evidence in support of the trial judge's findings and conclusions."

Rova Farms Resort, Inc. v. Inv'r Ins. Co., 65 N.J. 474, 484 (1974);

accord In re Tr. Created By Agreement, supra, 194 N.J. at 284.

Legal conclusions, however, are reviewed de novo.            See Manalapan



                                      5                             A-0592-15T3
Realty v. Twp. Comm. of the Twp. of Manalapan, 140 N.J. 366, 378

(1995).

      Applying this deferential standard, we conclude defendant's

arguments are without sufficient merit to warrant discussion in a

written opinion, R. 2:11-3(e)(1)(E), as the trial court's findings

were supported by the sufficient credible evidence and its legal

conclusions    were    correct.      We    add    only   the     following     brief

comments.

      There was no dispute that defendant was obligated to care for

the condominium's common areas, but, having given permission to

plaintiff to construct and install his rear fence, it could not

then exercise its authority by compelling the removal of his fence

without compensating him or replacing the fence, especially where

there was no finding that the fence was in disrepair and in need

of removal. There also was no evidence that defendant's permission

to   install   the    fence   was   limited      in   duration    or   subject      to

defendant's future determination that it could remove it at any

time.     Defendant recognized its lack of authority over the rear

fences in the notice it sent to plaintiff, which made no mention

of compelling plaintiff to remove his existing fence.                  Under these

circumstances, removing plaintiff's property without compensation

was not an act of good faith.             See Billig v. Buckingham Towers

Condo. Ass'n I, Inc., 287 N.J. Super. 551, 563 (App. Div. 1996)

                                       6                                     A-0592-15T3
(stating that an association's "fiduciary relationship requires

that   in   dealing   with   unit   owners,          the   association   must   act

reasonably and in good faith").

       Turning to defendant's challenge to the court's award of

damages, and considering that this matter was tried in the Small

Claims Division, where the rules of evidence are relaxed, see

N.J.R.E. 101(a)(2)(A); see also New Century Fin. Servs., Inc. v.

Oughla, 437 N.J. Super. 299, 321 (App. Div.), certif. denied sub

nom., MSW Capital, LLC v. Zaidi, 218 N.J. 531 (2014); Triffin v.

Quality Urban Hous. Partners, 352 N.J. Super. 538, 543 (App. Div.

2002), we discern no abuse of discretion in the court's award.

See Sandler v. Lawn-A-Mat Chem. & Equip. Corp., 141 N.J. Super.
437, 453 (App. Div.), certif. denied, 71 N.J. 503 (1976).                       The

damages awarded by the trial court were properly supported by

defendant's    assessment    for    the      cost    of    replacing   plaintiff's

fence.      Defendant   cannot      be       heard     now   to   challenge     that

determination, especially without offering any evidence to the

contrary.

       Affirmed.




                                         7                                 A-0592-15T3